Per Curiam.

The case presents the question whether the executor of an estate, defending actions against the estate based on promissory notes claimed to have been executed by defendant’s decedent and made payable to plaintiff, can require the plaintiff to give testimony by way of deposition where he is prohibited from testifying on trial by reason of Section 2317.03, *206Revised Code, which provides in part that “a party shall not testify when the adverse party is * * * an executor,” with certain exceptions not involved herein. This court is of the opinion that the executor cannot.
The judgment of the Court of Appeals is affirmed on authority of In re Renee, 159 Ohio St., 37, 42 A. L. R. (2d), 572.

Judgment affirmed.

Wbygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and Peck, JJ., concur.